Title: To George Washington from Benjamin Hawkins, 4 November 1790
From: Hawkins, Benjamin
To: Washington, George

 

Dear Sir
Warren in North Carolina 4th Novr 1790

I have been informed within a few days of the death of Mr Stokes judge of this district: another of course must be appointed. When I had the honour of conversing with you on the subject of appointments upon the extension of the Laws of the Union to this State, I informed you that the gentleman you then nominated to this trust was incontestably the most respectable and respected law character, and that next to him was our Attorney general Mr Alfred Moore. Colo. Davie declining his appointment and Mr Moore requesting that he might not be named the Senators were at a loss who to recommend, and were silent. Some of the representatives and I believe Mr Steele in particular pointed out the gentleman lately deceased. You informed me that you had but one wish, which was, to be informed of the fitest characters in every State, to the end of their being intrusted with the most important offices in government: and that in the infancy of ours, you could not get a knowledge of such, other than, thro’ the information you expected from those in public trust.
I take the liberty of this introduction and an apology for naming a gentleman to you to succeed Mr Stokes.
Colo. John Sitgreaves who resides at New-Bern and is the attorney for this district is a native of this State, has always supported a fair and honourable character, has been in the practice of the law for ten or a dozen years was a member of the old Congress and appointed in the year 1786 a judge of the federal court between Massachusets and New-York, He is married in one of the most respectable families in this country, and would I am this day informed feel himself honoured by the appointment. I have the honour to be with great & sincere esteem Dear Sir your most Obt & hle srvt

Benjamin Hawkins

